DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        EDWARD SAMUEL KALIS,
                             Appellant,

                                     v.

             CARMEN M. KALIS a/k/a CARMITA KALIS, et al.,
                             Appellees.

                              No. 4D18-3062

                            [October 23, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. FMCE 17-
006553.

  Terrence P. O’Connor of Morgan, Carratt & O’Connor, P.A., Fort
Lauderdale, for appellant.

  Caryn A. Stevens and Eddie Stephens of Ward, Damon, Posner,
Pheterson & Bleau, West Palm Beach, for appellee Carmen M. Kalis a/k/a
Carmita Kalis.

GERBER, J.

   The former husband appeals from the circuit court’s final judgment of
dissolution of marriage. The former husband raises several arguments,
one of which has merit, as the former wife concedes. That is, the trial
court erred in including within the assessment of attorney’s fees and costs
$3,766.50 for clerical work which the former wife’s attorney’s secretary
performed. See, e.g., Youngblood v. Youngblood, 91 So. 3d 190, 192 (Fla.
2d DCA 2012) (clerical or secretarial activities are not properly included in
an attorney’s fee award). We agree with the concession of error on this
argument, and remand for the trial court to enter an amended final
judgment of dissolution which deducts that $3,766.50 sum.

   On all of the former husband’s other arguments on appeal, we affirm
without further discussion.

   Affirmed in part, reversed and remanded for amendment of judgment.
DAMOORGIAN and CIKLIN, JJ., concur

                         *           *    *

  Not final until disposition of timely filed motion for rehearing.




                                     2